tcmemo_1998_443 united_states tax_court michael morrissey petitioner v commissioner of internal revenue respondent docket no filed date p borrowed money from the pension plans of his wholly owned corporation on date when p owed the plans principal and interest totaling dollar_figure he repaid this debt by transferring to one of the plans his 50-percent interest in two parcels of unencumbered real_estate the market_value of one parcel was dollar_figure on date the market_value of the other parcel was dollar_figure million on date held p's transfer of property to his plan was a sale_or_exchange under sec_4975 i r c hence it was a prohibited_transaction under sec_4975 i r c that subjects p to the initial tax set forth in sec_4975 i r c held further the prohibited_transaction was never corrected within the meaning of sec_4975 i r c hence p also is liable for the additional tax set forth in sec_4975 i r c held further p is not liable for the additions to tax determined by r under sec_6651 i r c for failure_to_file excise_tax returns for through as of the respective due dates for these returns a reasonable person could have concluded that the filing of an excise_tax return was not required because the transfer was not a prohibited_transaction or if it was that it had been corrected andrew i panken and robert a devellis for petitioner catherine r chastanet for respondent memorandum opinion laro judge the parties submitted this case to the court without trial see rule petitioner petitioned the court to redetermine respondent's determination of the following deficiencies in federal excise_tax and additions thereto first-tier initial deficiency additional deficiency additions to tax_year sec_4975 sec_4975 sec_6651 second-tier dollar_figure big_number big_number big_number big_number big_number big_number --- --- --- --- --- --- dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number we decide the following issues whether petitioner's transfer of property to his pension_plan was a prohibited_transaction under sec_4975 we hold it was whether the prohibited_transaction was corrected within the meaning of sec_4975 we hold it was not whether petitioner is liable for the additions to tax determined by respondent under sec_6651 for failure_to_file federal excise_tax returns we hold he is not unless otherwise noted section references are to the applicable versions of the internal_revenue_code rule references are to the tax_court rules_of_practice and procedure dollar amounts are rounded to the nearest dollar background most facts are stipulated the stipulated facts and exhibits submitted therewith are incorporated herein by this reference petitioner resided in southampton new york when he petitioned the court he is the president and secretary of westchester plastic surgical associates p c westchester associates his wholly owned corporation westchester associates adopted a money purchase plan the mpp effective as of date and it adopted a defined benefit pension_plan the dbp effective as of date both plans collectively the plans received favorable determination letters from the internal_revenue_service petitioner has been the only trustee of the trusts the trusts associated with the plans and as trustee he has exercised control_over the management and disposition of the plans' assets the dbp ceased benefit accruals in when it did the dbp had three participants including petitioner all of whom were percent vested each of these participants except for petitioner was paid his or her benefits at that time the dbp was formally terminated as of date the mpp was operational throughout its taxable_year that ended on date the mpp had two participants at the beginning and end of that year petitioner was one of these participants the record does not identify the other participant from date to date the plans made loans to petitioner each of these loans but one was evidenced by a promissory note or an installment note signed by petitioner as the obligor as stated on the notes the dates of the loans the obligees the original loan amounts and the interest rates for these loans some of which were unsecured and others of which were secured_by petitioner's accounts in the plans were as follows the record does not contain the signature page of one of the notes given the fact that petitioner signed each of the other notes we find that he also signed the 22d note date of loan obligee1 original loan amount unstated total mppt mppt mppt mppt mppt mppt mppt mppt pension_plan mppt pension_plan mppt pension_trust pension mppt mppt mppt mppt mppt bp trust pension mppt dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number interest rate dollar_figure dollar_figure dollar_figure unstated dollar_figure dollar_figure dollar_figure dollar_figure each note references the obligee as mppt dbt trust pension_plan pension_trust or pension we believe that mppt and dbp trust refer to the money purchase plan trust and the defined_benefit_plan trust respectively and we so find we are unable to find which of the trusts was the obligee where the note listed the obligee as pension_plan pension_trust or pension the record does not contain a note for the loan that was made on date the parties have stipulated the information shown on this line none of the loan amounts was ever included in petitioner's gross_income as a distribution on date petitioner's obligations to repay the loans from the plans totaled percent of the trusts' assets eighteen days later when petitioner owed the plan sec_2 most of the trusts' assets consisted of assets held by the continued dollar_figure consisting of principal of dollar_figure and interest of dollar_figure he transferred to the mpp his 50-percent interest in two parcels of unencumbered real_estate sited in southampton new york petitioner's former wife owned the remaining interests one parcel had a market_value of dollar_figure on date the other parcel had a market_value of dollar_figure million on date the record does not disclose the market_value of either parcel on any other date petitioner has never filed a form_5330 return of excise_taxes related to employee benefit plans with respect to his transfer of the real_estate to the mpp discussion we decide first whether petitioner's transfer of the real_estate to the mpp was a prohibited_transaction under sec_4975 respondent determined it was and relying primarily on 508_us_152 argues to the same effect in this proceeding petitioner argues that the transfer was not a prohibited continued money purchase plan trust the dbp was terminated on date and its only asset on date was the right to receive repayment from petitioner for the amounts it lent him petitioner asserts in his brief that the real_estate was transferred to both pension plans the record does not support this assertion and we decline to find it as a fact see rule b the record does not show that petitioner ever transferred any asset to the dbp in repayment of moneys that he borrowed from it transaction under sec_4975 according to petitioner the prohibited_transaction rules do not apply to him because he was the only beneficiary of the plans at the time of the transfer if he is subject_to these rules petitioner asserts the transfer was not a sale_or_exchange under the view of this court as stated in 95_tc_364 revd 955_f2d_908 4th cir and keystone consol indus inc v commissioner tcmemo_1990_628 affd 951_f2d_76 5th cir revd 508_us_152 petitioner recognizes that the supreme court disagreed with our view in 508_us_152 but asserts that the court's decision there applied only to unencumbered property contributed in satisfaction of a funding obligation here petitioner asserts he transferred unencumbered property to repay a loan petitioner asserts that repaying the loan was more beneficial to the plans than leaving it outstanding we disagree with petitioner's assertion that he is not subject_to the prohibited_transaction rules nor do we agree with his assertion that the transfer was not a prohibited_transaction we start our inquiry with the relevant text see 110_tc_285 110_tc_236 106_tc_274 see also 469_us_70 n this text is as follows sec_4975 tax on prohibited_transactions a initial taxes on disqualified_person -- there is hereby imposed a tax on each prohibited_transaction the rate_of_tax shall be equal to percent of the amount_involved with respect to the prohibited_transaction for each year or part thereof in the taxable_period the tax imposed by this subsection shall be paid_by any disqualified_person who participates in the prohibited_transaction other than a fiduciary acting only as such b additional taxes on disqualified_person -- in any case in which an initial tax is imposed by subsection a on a prohibited_transaction and the transaction is not corrected within the taxable_period there is hereby imposed a tax equal to percent of the amount_involved the tax imposed by this subsection shall be paid_by any disqualified_person who participated in the prohibited_transaction other than a fiduciary acting only as such c prohibited_transaction -- general_rule --for purposes of this section the term prohibited_transaction means any direct or indirect-- a sale_or_exchange of any property between a plan and a disqualified_person e definitions -- plan --for purposes of this section the term plan means a_trust described in sec_401 which forms a part of a plan or a plan described in sec_403 which trust or plan is exempt from tax under sec_501 disqualified_person --for purposes of this section the term disqualified_person means a person who is-- a a fiduciary fiduciary --for purposes of this section the term fiduciary means any person who-- a exercises any discretionary authority or discretionary control respecting management of such plan or exercises any authority or control respecting management or disposition of its assets f other definitions and special rules --for purposes of this section-- taxable_period --the term taxable_period means with respect to any prohibited_transaction the period beginning with the date on which the prohibited_transaction occurs and ending on the earliest of-- a the date of mailing a notice_of_deficiency with respect to the tax imposed by subsection a under sec_6212 b the date on which the tax imposed by subsection a is assessed or c the date on which correction of the prohibited_transaction is completed sale_or_exchange encumbered property --a transfer of real or personal_property by a disqualified_person to a plan shall be treated as a sale_or_exchange if the property is subject_to a mortgage or similar lien which the plan assumes or if it is subject_to a mortgage or similar lien which a disqualified_person placed on the property within the 10-year period ending on the date of the transfer amount_involved --the term amount_involved means with respect to a prohibited_transaction the greater of the amount of money and the fair_market_value of the other_property given or the amount of money and the fair_market_value of the other_property received for purposes of the preceding sentence the fair market value-- a in the case of the tax imposed by subsection a shall be determined as of the date on which the prohibited_transaction occurs and b in the case of the tax imposed by subsection b shall be the highest fair_market_value during the taxable_period correction --the terms correction and correct mean with respect to a prohibited_transaction undoing the transaction to the extent possible but in any case placing the plan in a financial position not worse than that in which it would be if the disqualified_person were acting under the highest fiduciary standards sec_4975 was added to the code in by the employee_retirement_income_security_act_of_1974 erisa publaw_93_406 sec a 88_stat_829 see also commissioner v keystone consol indus inc u s pincite sec_4975 contains broad language the congress enacted sec_4975 to effectuate its intent to tax disqualified persons who engage in self-dealing rather than innocent employees who were previously faced with plan disqualification on account of a prohibited_transaction s rept pincite c b supp see also greenlee v commissioner tcmemo_1996_378 disqualification penalized employee plan participants in that they were denied favorable tax consequences such as deferral of taxation s rept supra pincite c b supp pincite see also hamlin dev co v commissioner tcmemo_1993_89 for a discussion of the favorable tax consequences that flow from a pension_plan the congress' intent in enacting pension_plan legislation has primarily been to protect participants and their beneficiaries by ensuring that plan assets are held for their exclusive benefit h conf rept pincite 1974_3_cb_415 petitioner does not contest respondent's determination that petitioner was a disqualified_person under sec_4975 on the date of the transfer he was by virtue of his status as the plans' trustee see sec_4975 and a nor does petitioner contest respondent's determination that each of the trusts was a plan under sec_4975 petitioner's dispute with respondent begins with petitioner's assertion that he is excepted from the prohibited_transaction rules because he contends he was the only beneficiary of the plans we disagree with petitioner that he is excepted from the prohibited_transaction rules he was not the mpp's only beneficiary when he transferred the real_estate to it even if he had been in at least one prior case a court_of_appeals has held a beneficiary of a one-person pension_plan liable under sec_4975 see 955_f2d_908 4th cir petitioner attempts to distinguish wood by arguing that the issue there related to a satisfaction of a funding obligation whereas here he transferred the real_estate to the mpp in repayment of a loan we do not believe that this bare difference in fact leads to a different result the repayment of a loan like the honoring of a funding obligation satisfies a debt owed by the transferor we see no meaningful distinction that may be drawn from the fact that the obligation in one case stems from a borrowing whereas the obligation in the other stems from a contractual promise to set_aside a stated sum of money for the benefit of plan participants in both cases a transfer is made to satisfy an obligation for present purposes the former obligation is indistinguishable from the latter the congress' goal in enacting sec_4975 was to bar categorically a transaction that was likely to injure the pension_plan commissioner v keystone consol indus inc generally any lending money between a plan and a disqualified_person is a prohibited_transaction sec_4975 sec_4975 however carves out an exception in the case of certain loans that meet the criteria set forth therein respondent does not assert that petitioner's loans from the plans were outside this exception u s pincite citing s rept supra pincite c b supp pincite before erisa a transfer of property to a pension_plan either to satisfy a funding obligation or to repay a loan presented the potential for abuse the transferor could transfer nonliquid assets to the plan or he or she could otherwise sell the assets to the plan at a price that was not indicative of their true worth id by adding sec_4975 to the code the congress endeavored to bar any transfer of property in payment of a transferor's obligation to his or her plan id the type of abusive property transfer that the congress was concerned about appears to be present in the instant case where petitioner transferred a nonliquid asset to the mpp and the transfer was most likely injurious to the mpp the benefit that the mpp would have enjoyed from a cash repayment of the loan far exceeded any benefit that it received upon receipt of the property the mpp and the dbp are separate entities and the fact that petitioner transferred the real_estate only to the mpp means that the mpp now owes him an amount equal to the real_estate value that exceeded his debt to the mpp before the transfer following the transfer the mpp had minimal assets but for the real_estate and in order to restore its position and satisfy its obligation to petitioner the mpp was required to convert the real_estate into cash such a conversion is generally problematic and costly especially in the instant setting where petitioner's 50-percent interest would most likely have had to be partitioned before it could be sold to the extent that the excess value remained in the mpp it would constitute an overfunding of the mpp which under basic principles of pension law would have to be given back to the transferor to avoid plan termination see sec_1 a income_tax regs see also 92_tc_641 the mere fact that the value that petitioner transferred to the mpp may have equaled the amount that he owed both the plans a fact that petitioner asserts but which the record disproves does not mean that both debts are satisfied as a result of the transfer indeed it appears that petitioner continues to owe the dbp the money with interest that it lent to him because he has never transferred any value to the dbp to repay these amounts the record suggests that petitioner attempted to satisfy his dollar_figure obligation to the plans by surrendering property of inadequate value the property had been appraised at a total of dollar_figure shortly after the transfer and the record does not support a finding that petitioner's 50-percent interest in the property was worth more than dollar_figure on the date of the transfer ie x dollar_figure of course it would be an unusual case where petitioner's 50-percent undivided_interest actually equaled percent of the value of the real_estate in fee we also disagree with petitioner's assertion that his transfer to the mpp was not a sale_or_exchange in commissioner v keystone consol indus inc u s pincite the supreme court faced an analogous issue with respect to property that had been transferred to satisfy an employer's obligation to fund a qualified defined_benefit_plan in holding that the transfer was a sale_or_exchange subject_to the rules of sec_4975 the court noted that the meaning of the term sale_or_exchange was well settled for income_tax purposes to include any transfer of property in satisfaction of a monetary obligation id pincite the court stated that the congress' use of that term in sec_4975 generally encompassed all sales or exchanges whether they be direct or indirect id pincite the court by way of example described a situation where a transfer of property to a plan was outside the reach of that term by virtue of an exception prescribed in sec_4975 the court's example covered an employer who transferred unencumbered property to a plan without satisfaction of an obligation to it id pincite n as stated by the court with respect thereto a transfer of encumbered property like the transfer of unencumbered property to satisfy an obligation has the potential to burden a plan while a transfer of property that is neither encumbered nor satisfies a debt presents far less potential for causing loss to the plan id pincite contrary to petitioner's assertion the court's decision in keystone governs our decision here petitioner owed the plans money which they had lent to him and he transferred the real_estate to the mpp in payment of his debt to it under the court's holding in keystone the fact that petitioner's transfer to the mpp was in repayment of his debt is enough to categorize the transfer as a sale_or_exchange for purposes of sec_4975 petitioner's reliance on our decisions in wood and keystone to support a contrary result is misguided as the supreme court recently stated when this court applies a rule_of federal_law to the parties before it that rule is the controlling interpretation of federal_law and must be given full retroactive effect in all cases still open on direct review and as to all events regardless of whether such events predate or postdate our announcement of the rule 509_us_86 on the basis of the supreme court's opinion in 508_us_152 we sustain respondent's determination that petitioner is liable for excise_taxes under sec_4975 as to respondent's determination under sec_4975 petitioner argues that this determination is wrong because the tremendous appreciation in the subject real_estate since the date of transfer date made the transaction self-correcting see 7_f3d_774 8th cir affg in part and revg in part 97_tc_385 respondent argues that petitioner never corrected the transfer and to the extent that the court_of_appeals for the eighth circuit held in zabolotny that a transaction could self-correct this holding is wrong and should not be followed respondent asserts that we should follow our opinion in zabolotny to the effect that a correction requires an affirmative act that undoes the transfer contrary to the parties' assertion we do not believe that our decision here is controlled by either opinion in zabolotny the facts of that case are significantly different than the facts at hand in 97_tc_385 the taxpayers after discovering oil on their farmland leased the mineral rights in the land during the following 4-year period the lease generated annual royalty income of approximately dollar_figure million to dollar_figure million on date approximately years after the start of the lease the taxpayers sold their interest in the land including the lease in fact the court_of_appeals for the eighth circuit explicitly recognized the uniqueness of the facts in zabolotny stating the zabolotnys have presented a highly unusual set of circumstances which are unlikely to appear in combination in a single case zabolotny v commissioner f 3d pincite 8th cir affg in part and revg in part 97_tc_385 to an employee_stock_ownership_plan esop that benefited the employees of a corporation formed by the taxpayers to conduct their farming operation in return for the taxpayers' interest in the land the esop agreed to pay the taxpayers a private_annuity of dollar_figure per year respondent determined that the sale of the farmland to the esop was a prohibited_transaction under sec_4975 and that the taxpayers were liable for excise_tax deficiencies under sec_4975 and b we agreed zabolotny v commissioner t c pincite we held in relevant part that the sale was a prohibited_transaction and this transaction was not corrected even if the transaction had been favorable to the esop from the start id we reasoned that a correction occurs when the transaction is rescinded through an affirmative act id upon appeal the court_of_appeals for the eighth circuit agreed with us only as to the first issue to wit that the transaction was a prohibited_transaction zabolotny v commissioner f 3d pincite as to the second issue the court_of_appeals held that a correction may occur absent an affirmative act of rescission id pincite the court found that the transaction in zabolotny corrected itself at the end of because at that time the esop was in exceptional financial condition and no plan beneficiary risked losing plan benefits as a result of the prohibited_transaction id the court noted that the taxpayers were both the disqualified persons and the esop's sole beneficiaries the prohibited_transaction proved highly productive for the esop from the beginning leaving it with assets of far greater value than it would have accumulated from employer contributions alone and the esop purchased extraordinarily valuable property that had a 4-year history of producing royalties in the millions of dollars id in contrast with zabolotny we are unable to find here that the plans were in exceptional financial condition or that a plan beneficiary did not risk losing plan benefits as a result of the prohibited_transaction unlike the transfer in zabolotny which left the plan with assets of far greater value than it would have accumulated from employer contributions alone the transfer here did not increase the assets held by the plans the transfer replaced one asset an account receivable with another asset real_estate and the asset received by the mpp needed to be sold by it to satisfy its obligation to petitioner thus resulting in additional plan expenditures the plans also did not receive extraordinarily valuable property that had a solid history of producing income in the millions of dollars nor did the prohibited_transaction prove highly productive for the plans from the start petitioner the disqualified_person also was not the mpp's sole beneficiary because the mpp was not in a financial position not worse than that in which it would be if the disqualified_person were acting under the highest fiduciary standards see sec_4975 we sustain respondent's determination that petitioner is liable for the second-tier_excise_tax under sec_4975 in so doing we note that sec_4961 and sec_4963 generally allow for the abatement of a sec_4975 second-tier tax if the prohibited_transaction giving rise thereto is corrected within days after our decision sustaining the tax becomes final because the issue of whether petitioner will or would qualify for an abatement is not yet ripe for decision we express no opinion on this issue at this time turning to the additions to tax determined by respondent under sec_6651 petitioner argues that these additions do not apply because the law governing a transfer of property to a pension_plan in repayment of a loan was uncertain when he transferred the real_estate to the mpp and it is still uncertain today respondent agrees that the law governing a transfer of property to a pension_plan was uncertain before 508_us_152 but points out that the commissioner in recognition of this uncertainty published rules under which taxpayers could avoid the additions to tax under sec_6651 and respondent argues that petitioner is liable for the additions to tax at issue because he failed to follow these rules and he failed otherwise to exercise ordinary business care and prudence we hold that petitioner is not liable for the additions to tax again we start our inquiry with the relevant text sec_6651 failure_to_file tax_return or to pay tax a additions to the tax --in case of failure-- to file any return required under authority of subchapter_a of chapter other than part iii thereof on the date prescribed therefor determined with regard to any extension of time for filing unless it is shown that such failure is due to reasonable_cause and not due to willful neglect there shall be added to the amount_required_to_be_shown_as_tax on such return percent of the amount of such tax if the failure is for not more than month with an additional percent for each additional month or fraction thereof during which such failure continues not exceeding percent in the aggregate from this text we understand that a taxpayer who is required to file an excise_tax return but who does not do so timely is generally liable for a monthly addition_to_tax equal to percent of the amount of tax that should have been shown on the return up to a maximum charge of percent see also 102_tc_499 we also understand that the addition_to_tax does not apply where the failure_to_file was due to reasonable_cause and not due to willful neglect see also 469_us_241 janpol v commissioner supra pincite reasonable_cause is present where the taxpayer exercised ordinary business care and prudence but was unable to file the return within the prescribed time united_states v boyle supra pincite sec_301_6651-1 proced admin regs willful neglect means a conscious intentional failure or reckless indifference united_states v boyle supra pincite whether a taxpayer acts with reasonable_cause and without willful neglect is decided on the basis of the entire record 49_tc_200 affd 410_f2d_302 6th cir a disqualified_person who engages in a prohibited_transaction is required to file an excise_tax return for each taxable_year in the taxable_period sec_4975 sec_6011 sec_54_6011-1 pension excise_tax regs see also janpol v commissioner supra pincite because petitioner was a disqualified_person who engaged in a prohibited_transaction on date and the transaction remained uncorrected upon issuance of the notice_of_deficiency he was required to file an excise_tax return for and for each taxable_year thereafter up to and including see sec_4975 absent a prior correction or a prior assessment of excise_tax on a prohibited_transaction the taxable_period ends upon issuance of a notice_of_deficiency petitioner did not file an excise_tax return for any of these years with respect to the excise_tax returns which were due for and we believe that petitioner's failure_to_file these returns was reasonable the supreme court had not yet decided keystone by the due dates for these returns ie date and respectively see sec_54_6011-1 pension excise_tax regs see also instructions to form_5330 pincite for taxes due under sections file form_5330 by the last day of the 7th month after the end of the tax_year of the employer or other person who must file this return although keystone later became the law that we apply herein we do not impute the knowledge of this law to petitioner with respect to and reasonable_cause and the absence of willful neglect are gauged at the time that a return is due and we bear in mind only the information that the taxpayer knew or could have known on that date see ellwest stereo theatres inc v commissioner tcmemo_1995_610 see also industrial indem v snyder aftr 2d ustc par e d wash the mere fact that an individual never files a return for a given year does not necessarily mean that he or she is liable under sec_6651 for an addition to that year's tax although a predecessor of sec_6651 provided explicitly that reasonable_cause could not be present where as is the case here the taxpayer never filed a return see revenue act of ch sec_291 45_stat_857 sec_406 of the revenue act of ch 49_stat_1027 removed the prerequisite of a return for a finding of reasonable_cause and it ceases to be a prerequisite today see sec_6651 see also 4_tc_486 46_bta_578 the knowledge that we do impute to petitioner with respect to and is that this court had held twice before date that a transfer of unencumbered property to a pension_plan in satisfaction of a funding obligation was not reportable on a federal excise_tax return although the court_of_appeals for the fourth circuit reversed one of these decisions before date see 955_f2d_908 4th cir the court_of_appeals for the fifth circuit affirmed the other decision months before that sec_291 of the revenue act of ch 45_stat_857 provides in case of any failure to make and file a return required by this title within the time prescribed by law per centum of the tax shall be added to the tax except that when a return is filed after such time and it is shown that the failure_to_file it was due to reasonable_cause and not due to willful neglect no such addition shall be made to the tax reversal see 951_f2d_76 5th cir with the state of the law as such on the due dates of the and returns we believe that petitioner had reasonable_cause for failing to file those returns although the commissioner years after the supreme court's holding in keystone generally reminded taxpayers that they needed to file excise_tax returns for all transfers of property to their pension plans and provided rules under which the government would not impose additions to tax for failing to file these returns timely see announcement 1995_8_irb_47 we are unable to conclude that this announcement had any bearing on additions to tax relating to returns which were due before the date on which the announcement was published we repeat for emphasis that reasonable_cause and the absence of willful neglect must be gauged at the time that a return is due and the fact that a reasonable person may learn after that time that his or her position is incorrect does not mean that the position was unreasonable on the due_date see ellwest stereo theatres inc v commissioner supra see also industrial indem v snyder supra as to the remaining years ie through we also do not believe that it was unreasonable for petitioner to have failed to file excise_tax returns on the basis of the state of the law on the relevant filing dates a reasonable person in petitioner's shoes could have concluded that excise_tax returns were not required for those years the law governing a transfer of unencumbered property to a pension_plan in satisfaction of a loan was up until today not squarely addressed by a court and we believe that a reasonable person could have concluded on the basis of existing case law that an excise_tax return was not required in such a situation we also take into account zabolotny and the issue of whether a prohibited_transaction can correct itself absent an affirmative act of rescission although we held in that case that the prohibited_transaction could not correct itself without rescission our decision was reversed upon appeal the court_of_appeals concluded that sec_4975 applied only to the first year in issue because the transaction self-corrected we conclude that a reasonable person in the position of petitioner as of the respective due dates of the through excise_tax returns could have concluded that the relevant transfer was not a prohibited_transaction or if it was that it had been corrected earlier we have carefully considered all remaining arguments made by the parties for holdings contrary to those expressed herein and to the extent not discussed above find them to be irrelevant or without merit to reflect the foregoing decision will be entered for respondent as to the deficiencies and for petitioner as to the additions to tax
